FILED
                             NOT FOR PUBLICATION                              JAN 08 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD F. MARTINEZ,                              No. 11-56737

               Plaintiff - Appellant,            D.C. No. 3:06-cv-02613-JAH-
                                                 CAB
  v.

L. E. SCRIBNER, Warden, et al.,                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Ronald F. Martinez, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his procedural due process, equal protection, and First

Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, and may affirm on any ground supported by the record. Corales v. Bennett,

567 F.3d 554, 562 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment on Martinez’s due

process claim because Martinez’s retention in administrative segregation after he

served his 15-month term in the Segregated Housing Unit did not impose an

“atypical and significant hardship on [him] in relation to the ordinary incidents of

prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

      The district court properly granted summary judgment on Martinez’s equal

protection claim because Martinez failed to raise a genuine dispute of material fact

as to whether he was “intentionally treated differently from others similarly

situated and [whether] there [was] no rational basis for the difference in treatment.”

Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam).

      Even though the district court applied an incorrect subjective standard,

summary judgment was nonetheless proper as to Martinez’s First Amendment

retaliation claim because Martinez failed to raise a genuine dispute of material fact

as to whether defendants’ actions “‘would chill or silence a person of ordinary

firmness from future First Amendment activities.’” Brodheim v. Cry, 584 F.3d

1262, 1271 (9th Cir. 2009) (emphasis and citation omitted).

      AFFIRMED.


                                          2                                      11-56737